UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:000-52445 Modern Renewable Technologies, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13520 Oriental St, Rockville, Md 20853 (Address of principal executive offices) 202-536-5191 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No The number of shares outstanding of each of the issuer's classes of common equity as ofApril 7, 2011: 9,215 shares of the issuers $.001 par value common stock issued and outstanding. MODERN RENEWABLE TECHNOLOGIES, INC. (ADEVELOPMENT STAGECOMPANY) Contents Page Number PART I.FINANCIAL INFORMATION Item 1 Financial Statements - February 28, 2011 3 Balance Sheets(unaudited) 3 Statement of Expenses(unaudited) 4 Statement of Cash Flows(unaudited) 5 Notes to the Interim (unaudited) Financial Statements 6 Item2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item3 Quantitative and Qualitative Disclosures About Market Risk 9 Item4T Controls and Procedures 9 PART II.OTHER INFORMATION Item1 Legal Proceedings 10 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item3Defaults Upon Senior Securities 10 Item4 Submission of Matters to a Vote of Security Holders 10 Item5 Other Information 10 Item6 Exhibits 10 SIGNATURES 11 2 PART I. FINANCIAL INFORMATION Item 1 Financial Statements MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) BALANCE SHEETS (unaudited) ( Audited) February 28, August 31, ASSETS Current Assets Prepaid expenses $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to shareholders Other Loans TOTAL LIABILITIES Stockholders’ Deficit Preferred Stock, $0.001 par value, 100,000,000 shares authorized - - None issued Common Stock, 750,000,000 common shares authorized with a par value of $0.001, 9,215 common shares issued and outstanding both as of August 31, 2010 and February 28, 2011. 9 9 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to unaudited financial statements 3 MODERN RENEWABLE TECHNOLOGIES, INC. (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) STATEMENTS OFEXPENSES (unaudited) April 5, FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED (Inception) to FEBRUARY 28 FEBRUARY 28 February 28 Expenses General and administrative $ Loss ( Income) from operations ) Bank charges and interest ) Debt forgiveness income - Net Loss (Income) $ ) $ ) $ ) $ ) $ Net Earnings Per share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding-Basic and Diluted See accompanying notes to unaudited financial statements 4 MODERN RENEWABLE TECHNOLOGIES, INC (FORMERLY VAULT TECHNOLOGY, INC.) (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) From April 5, 2002 FOR SIX MONTHS ENDED (Inception) Through February 28, February 28, February 28, CASH FLOWS FROM OPERATING ACTIVITIES Netincome (loss) $ ) $ ) $ ) Adjustments to reconcile netincome (loss) to net cash used in operating activities Note payable for services rendered Stock issued for services - Debt forgiveness income - - ) Change in operating assets and liabilities Increase (decrease) in prepaid expenses ) ) Increase (decrease) in accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Shareholder loans, net Finance contracts, net - - Share subscription collected - - Related party loans, net - Other loans - NET CASH PROVIDED BY FINANCING ACTIVITIES ) NET CHANGE IN CASH - - - CASH AT BEGINNING OF PERIOD - - - CASH AT END OF PERIOD $
